Citation Nr: 1817933	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a July 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the Veteran's increased rating claim for PTSD, the July 2016 decision remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  A subsequent August 2016 rating decision granted entitlement to a TDIU effective from March 10, 2010, the date of his service connection claim for PTSD.  Consequently, the Board finds that the claim for a TDIU has been granted in full.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record also contains no indication that the Veteran has disagreed with the effective date assigned; thus that matter is not in appellate status.  See id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The July 2010 rating decision granted entitlement to service connection for PTSD and assigned an initial disability rating of 30 percent effective from March 10, 2010.  The Veteran filed a timely notice of disagreement in September 2010.  During the pendency of the appeal, an April 2011 Decision Review Officer (DRO) decision increased the disability rating to 50 percent.  After the Board remanded the case in July 2016, an August 2016 rating decision increased the disability rating to 70 percent.  As discussed in greater detail below, the Veteran has withdrawn his appeal of this issue.

FINDING OF FACT

In a March 2018 written statement, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative indicated that the Veteran wanted to withdraw his appeal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In October 2016, a Report of General Information, VA Form 27-0820, noted that the Veteran wanted to withdraw his claim.  In a subsequent March 2018 Informal Hearing Presentation, the Veteran's authorized representative stated that they believed that his appeal had been satisfied by the August 2016 rating decision's grant of a 70 percent initial disability rating for PTSD effective from March 10, 2010.  The representative also stated that they believed that the October 2016 Report of General Information that indicated the Veteran's desire to withdraw his claim reflected his current desire.  Neither the Veteran nor his representative submitted any additional argument or evidence thereafter.  Thus, there is no remaining case or controversy as to this issue on appeal.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


